Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 1, 2014

                                          No. 04-14-00507-CR

                                          IN RE Susan REED

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On July 22, 2014, relator Susan D. Reed filed a petition for a writ of mandamus. The court
has considered relator’s petition and the response filed on behalf of the respondent, and has
determined that relator is entitled to mandamus relief. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

         The Honorable Michael LaHood is ORDERED to vacate the March 11, 2014 and May 22,
2014 orders transferring venue in the underlying criminal proceedings to Medina County. The writ
will issue only if we are advised the trial court has failed to comply within ten days from the date
of this court’s order.

        It is so ORDERED on October 1, 2014.


                                                                   _____________________________
                                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 413040; 413041; 413042, styled The State of Texas v. Ricardo Garza,
pending in the County Court at Law No. 15, Bexar County, Texas, the Honorable Michael La Hood presiding.